   Case 2:21-cv-14088-AMC Document 1 Entered on FLSD Docket 02/12/2021 Page 1 of 6
                                                                                                    CGA
                                         Case No: 21-14088-CIV-CANNON

                                   United States FederalCourt                               Feb 12, 2021
                              l0l South U.S. Highw ay 1, Room # 1016
                                       Ft.Pierce. FL 34950                                           Fort Pierce


           Thiscourthasjurisdiction overthiscasevia U.S.Code:Title 28 Section 1338.Patents,plant
           variety protection,copyrights,m ask w orks,designs,tradem arks,and unfaircom petition.

           Thiscourthasjurisdiction overthiscasevia U.S.Code:Title 28 Section 1346.United Statesas
           Defendant.

           Thiscouf'
                   thasjurisdiction overthiscasevia U.S.Code:Title 28Section 1366.Construction or
           referencesofIaws ofthe United States orActsofCongress.
1bi'
   .       Thiscourthasjurisdiction overthiscasesinceJacekKazmiercakIi
                                                                     vesinIndianRiverCountywhere
           m ostbutnotaIIofthese crim esw ere com m itted againsthim .Othercounties include Brevard
           County,Florida,Suffolk County.New York,Nassau County,New York and Manhattan County,New
           York.This Iistofcounties is notaIIincluyive.

Jacek Kazm ierczak (Plaintiff)is suing as a disabled Am erican underthe Am ericans W ith
Disabilities Act..
lacek Kazm ierczak (Plaintif)lling Pro se and asking the coue to lIe form a pauperis.
ve rsus

CentralIntelligence A gencw
NationalInstitute of Standards and Technology and Shyam Sunder,
C.I.A .Bin Laden Station Unit circa 1991-2021,
NationalSecurity A gency N SA,
FederalAviation A dm inistration,
AA AmericanAirlinesEmergenq Response in NorthCarolinay
Pr:sident George W .Bush and hIs Cabinet.
Condoleeza Rice,
The Carlyle Group,
SaudiBinladin G roup.
V ice President D ick Cheney,
Halliburton,
GovernorJeb Bush,
New York Poe A uthority,
New York Fire D epan m ent,
President Donald JaTrum p.
Congressm an BillPosew
State of Florida and Governor Rick Scottand Pam Bondi.

acek Kazm ierczak               '
                                    Date #./Z   k/
                  f                 %


                      # '
Jacek Kazmierczak
9GBB East M aiden Ct.
Vero Beach. FL 32963
310-809-1861
772-589-6281
jact
   k.kazmierczak@gmailacom
   ,
       '
Case 2:21-cv-14088-AMC Document 1 Entered on FLSD Docket 02/12/2021 Page 2 of 6


                               United States FederalCourt
                          lOl South U.S.Highw ay 1,Room # 1016
                                   Ft.Pierce,FL 34950

     Thiscourthasjurisdiction overthiscasevia U.S.Code:Title28 Section1338.Patents,plant
     variety protection,copyrights,m ask works,designs,tradem arks,and unfaircom petition.

     Thiscourthasjurisdiction overthis case via U.S.Code:Title 28 Section 1346.United States as
     Defendant.
     Thiscourthasjurisdictionoverthiscasevia U.S.Code:Title 28 Section 1366.Construction or
     references ofIaws ofthe United States orActs of Congress.

     Thiscourthasjurisdiction overthiscasesinceJacekKazmiercaklivesinlndianRiverCountywhere
     m ostbutnotaIlofthese crim es were com m itted againsthim .Othercounties include Brevard
     County,Florida,Suffolk County,New York,Nassau County,New York and Manhattan County,New
     York.This Iistofcounties is notaIIinclusive.
Jacek Kazm ierczak (Plaintif)is suing as a disabled Am erican uliderthe Am ericans W ith Dis-
                                            abilities Act.

   Jacek Kazm ierczak (Plaintiff)Nling Pro se and asking the coue to lle form a pauperis.
                                                versus

                                 Central Intelligence A gency
            'N ationalInstitute ofStandards and Technology and Shyam Sunder
                        C.I.A.Bin Laden Station U nitcirca 1991-2020
                                NationalSecurity A gency N SA
                               FederalAviation Adm inistration
                         AA Am erican Airlines Em ergency Response

     The C.I.A.stole the em ailIsentto Governorlesse Ventura on February 7 orFebruary 9,2000 to
     stop the 9/11/2001 attacksand used ïtatthe ELS Learning Center(Oakland,CA and possibly
     Florida)with HaniHanjourto carryoutthe 9/11/2001attacks.A duplicatecopywassentatthe
     sam e tim e to the radio personality The W igm asterat99RockW PLR New Haven,Connecticutin
     case anything happened to m e as evidence.The em ailw ritten in MS W ord file form atincluded the
     date,location and m ethod ofthe 9/11 attack.
      Mr.Kazm ierczakem ailed the date,Iocation and method ofthe attack to Governorlesse Ventura in
      Minnesota in February 2000 and the ONI(Navy)caughtMoussai(in 2001)while the State of
      Florida was hiding the terrorists in Naples,Florida.
     The w ay the date,Iocation and m ethod w ere sentto GovernorVentura is classified by M r.
     Kazm ierczak.M r.Kazm ierczak isa civilian and does notw ork forany dom estic orforeign
     intelligence agencies.
     Mr.Kazm ierczak referenced Iegends IikeJesus Christ,Led Zeppelin,Pink Floyd,the Beatles,U2,
     John Lennon,Joan ofArc,JimiHendrix,Queensryche etc in the Ietterto Jesse Ventura and on the
     morningof9/11/2001New YorkTV adswereIaughingaboutLedZeppelinwhile HaniHanjourwho
      was in the U.S.A.and certised by the F.A.A.asa com m ercialpilot:
             W as placed in the classroom ofRobel'
                                                 tPlants's keyboard players'(from his solo band)gïrl
             friend in Oakland,CA orM elbourne,FL atthe ELS Learning Center.He already spoke
              English andwasF.A.A.certifiedwithoutajob.Notsuspiciousatall.TheELS Learning
             Centeris an English Schoolforwellconnected w ealthy diplom ats to educate theirkids in
             Am erica atexpensive rates and with m axim um confidentiality.

      2.     Slam m ed a plane into the Pentagon accounting section w here Arm y accountantsw ould
              nevergetthe chance to find the $2 billion or$2 trillion thatdisappeared from the GAO on
              9/10/2001.Contrary to F.
                                     A.A.disinform ation an exceptionalpilotwas hired to hitthe
              accounting section ofthe Pentagon considering the difficulty ofhitting thatsection ofthe
              Pentagon atthatspeed and the disinform ation released in video by the Pentagon after
              the attackw ith m issing fram esand incorrecttim es and datesstam ped on the video.
Case 2:21-cv-14088-AMC Document 1 Entered on FLSD Docket 02/12/2021 Page 3 of 6


        i.             CNBC wastalking about''
                                             Jack on the Box'
                                                            'on the m orning of9/11/2001.
        ii.           New YorkTV ads were Iaughing aboutLed Zeppelin on the m orning of9/11/2001.
        iii.          The F.A.A.was Iying to the ROME New YorkAirForce Base on the day ofthe 9/11/2001
                      attack.* isource:NationalGeographic9/11 Docum entary.
        N.I.S.
             T.used Therm ite (spiked with sulfurto form Therm ate)to destroy aIlofthe buildings atthe
        W orld Trade Centeras proven by Architects and Engineers for9/11 Truth.The Therm ite was
        possibly stolen from Law rence Liverm ore Lab priorto the attack.

        Mr.Kazm ierczak also tried calling John McDowellatthe W orld Trade Centerseveraltim es in
        February2000 to warn him aboutthe possibilityofahijacked planeattackatwhich pointaW.T.C.
        Building 7 hitcrew was sentto his apartm entin EastQuogue,Long Island to try and killhim .
        M r.Kazm ierczak is suing forpsychologicaldam ages,intellectualproperty theft,conspiracy to kill
        and perm anently injure Mr.Kazmierczak and hisfather.
        Conspiracy to deny access to Iawyersand Iegalrecourse in New York,Florida and W ashington D.C.
        M r.Kazm ierczak wasa United States Perm anentResidentin February 2000 and becam e a United
        States Citizen in 2008.
        Underthis Iegalsetting M r.Kazm ierczak has the rightto charge the Bush Adm inistration and
        W .T.C.Building 7 personsw ith the attem pted m urderofa Polish Citizen in February 2000.
        PresidentBush Senioris the only Presidentto receive daily classified C.I.A.briefings outside of
        Presidentialoffice.
        M r.Kazm ierczak'sstatus as a Polish Citizen in 2000 allows him to charge the Bush Adm ïnistration,
        NationalInstitute ofStandards and Technology,C.I.A.Bin Laden Station Unitand the United States
        Departm entofJustice atthe lnternationalCrim inalCourt.
1I.     N.I.S.
             T.is partofthe Departm entofCom m erce and isnotcovered by the 2001 Intelligence
        Authorization Act.
        The NationalSecurity Agency refused to disciose Freedom ofInform ation requests to m e that
        w ere filed twice.
        Steve claim ing to be a 17 yearArm y veteran and claim ing hisfatheris retired SecretService and
        Iives inVero Beach approached m e in Decem ber2018 around the tim e ofm y father'sTBIby the
        Vero Beach doctors and told me ''The NSA cam e to yourapartm entto killyou (February 2000)for
        tryingtowarnJohnMcDowellattheW.T.C.thattheywere goïng to attackwith hi       jackedaircraft.''
        A m an claim ing to be C.I.
                                  A.questioned m e atthe Mayo Clinic for15-20 m inutes in M ay 2015.
        !reported this to the F.B.I.since he did notshow m e identification and Isaw him follow ing m e in
        Vero Beach.
VI.     The FederalAviation Adm inistration is Iying to the ROME NY AirForce base on 9/11/2001 as par'tof
        thedisinformation to keep ROMENYAirForcefrom intercepting the hi
                                                                       jacked planes.Source:
        NationalGeographic 9/11/2001 Docum entary based on m y analysis ofvoice patternsfrom the
        F.A.A.person on the phone.
VII.    AA Am erican Airlines em ergency response in North Carolina is I
                                                                       ying to the stew ardess calling in
        thehijackingfrom the hi
                              jackedplane.Source:NationalGeographic9/11/2001.Documentary based
        on m y analysis ofvoice patterns from the AA Am erican Airlïnes em ergency response person on
        the phone.The North Carolina ER person tells hershe ison Flïghtl2.She scream sthatshe is on
        Flight11.This isa directreference to the em ailsentto Governorlesse Ventura by me in
        February 2000 to try and stop the attacks being used to instillfearin the victim s of9/11/2001.

                                                                  Relief sought from the Court

VIII. Jacek Kazmierczak is asking for$3.3 Trillion dollarsin dam ages forcopyrighttheftas reported to
      the U.S.Copyrightom ce.Intellectualproperty theftoforiginalwork created byJacek Kazm ierczak
        in February 2000 to stop the 9/11/2001 attacks being used to carry outthe 9/11/2001 attacks.
lX.     Jacek Kazmierczak isasking forthe prosecution ofthe NationalInstitute ofStandardsand
        Technology forterrorism and forworking with a known foreign terroristorganizationAlQaeda.
X.      Jacek Kazm ierczak is asking forcopies ofaIIrecords held by the N.S.A.aboutme including aIlof
        the originals.
        Jacek Kazm ierczak isasking forthe prosecution ofAA American Airlines Em ergency Response for
        working with a known foreign terroristorganization AIQaeda.
%#'II   l- - .-I. 1A'- .-......:- ...-.....-l. )... .
                                                    - .-l.:......E- ...A.t--.. ....-.......-.....r.!...... ..r A.t- .- re..M ......- 1 A..:...A.:- ... R M ......:...:-x..-- A.:..... 2....- ...- ..1.:...-
 Case 2:21-cv-14088-AMC Document 1 Entered on FLSD Docket 02/12/2021 Page 4 of 6


        PresidentG eorge W .Bush and his Cabinet,The Carlyle G roup,SaudiBinLaden G roup
         The C.I.A.stole the em aillsentto GovernorlesseVentura on February 7 orFebruary 9,2000 to
         stop the 9/11/2001 attacksand used itatthe ELS Learning Center(Oakland and possibly Florida)
         with HaniHanjourtocarryoutthe9/11/2001attacks.
         N.I.S.T.is partofthe Departm entofCom m erce and is notcovered by the 2001 Intelligence
         Authorization Act.
                                      Relief sought from the Court      .



III '    Jacek xazm ierczak is asking forthe prosecution ofPresidentGeorge W .Bush forsedition against
         the United States ofAm erica.
         Jacek Kazm ierczak is asking forthe prosecution ofThe Carlyle Group forfailure to uphold the oath
         ofAm erican Citizenship granted atbirth in the United StatesofAm erica.
V.       Jacek Kazm ierczak is asking forthe prosecution ofthe The Carlyle Groupforterrorism and for
         working with a known foreign terroristorganization AlQaeda.
         Jacek Kazmierczak îs asking forthe prosecution ofThe Carlyle Group forsedition and violation of
         Articles I-IV ofthe Geneva Convention.
VII.     Jacek Kazmierczakisaskingfor$2.6Trilliondollarsindamages.
                   Vice President Dick Cheney and Halliburton,GovernorJeb Bush
         The C.I.A.stole the emailIsentto Governorlesse Ventura on February 7 orFebruary 9,2000 to
         stop the 9/11/2001 attacks and used itatthe ELS Learning Center(Oakland and possibly Florida)
         with HaniHanjourtocarryoutthe9/11/2001attacks.
         N.I.S.T.is partofthe Departm entofCom m erce and is notcovered by the 2001 Intelligence
         Authorization Act.
                                       Reliefsought from the Court

         Jacek Kazm ierczak isasking forthe prosecution ofVice PresidentDick Cheney forsedition against
          the United States ofAm erica.
         Jacek Kazm ierczak isasking forthe prosecution ofGovernorjeb Bush forsedition againstthe
          United States ofAm erica.
         Jacek Kazm ierczak is asking forthe prosecution ofCondoleeza Rice forsedition againstthe
          United States ofAm erica.
VI.      Jacek Kazm ierczak is asking forthe prosecution ofHallibuoon forfailure to uphold the oath of
          Am erican Citizenship granted atbirth in the United States ofAm erica.
VII.     Jacek Kazm ierczak is asking forthe prosecution ofHalliburton forterrorism and forworking with a
         known foreign terroristorganization AIQaeda.            '
         Jacek Kazm ierczak is asking forthe prosecution ofHalliburton forsedition and violation ofArticles
          I-IV ofthe Geneva Convention.
         Jacek Kazm ierczak is asking for$2.6 Trillion dollars in damages.
                          N ew York Poe Authority,New York Fire Depae m ent
          The N.YF.D.was complicitin the 9/11/2001 attacksalong with the New York PortAuthority which
          toldvictimstostay inthebuilding afterthefirsttowerwasstruckwitha hijacked airplane.
          AE 9/11 Truth has provenTherm ite was used to destroy the W .T.C.and hasvideo evidence ofthe
          N.YF.D .involved in the dem olition ofW .T.C.Building 7.
                                       Relief sought from the Court
II.      Jacek Kazmierczak is asking forthe prosecution ofthe New York PortAuthority forterrorism and
          forworking with a known foreign terroristorganization AIQaeda.
111.      Jacek Kazmierczak is asking forthe prosecution ofthe New York Fire Deparlm entforterrorism and
          forworking with a known foreign terroristorganization AIQaeda.
                                          President Donald J.Trum p
1.        Jacek Kazmierczak asked PresidentTrum p'sW hite House forhelp on 4 separate occasions in 201.7-
          2018 onlyto be ignored and myfatherended up with atraumaticbrain injuryfrom the same
          group ofdoctorsthatpoisoned m e and Iied to m e.PresidentTrum p also hacked m y iphone in
          Decem ber2020.
ll.       Jacek Kazmierczak m ade multiple posts to the W hite House youtube videosasking DonaldJ.Trump
Case 2:21-cv-14088-AMC Document 1 Entered on FLSD Docket 02/12/2021 Page 5 of 6


       Jacek Kazmierczak calied the W hite House and they hung up over1.5 times refusing to taik to m e.
       JacekKazmierczakhasbeen stalked byTrump personsinSarasotain201.6 untilpresent.
                                    Reliefsought from the Court
V.     JacekKazmierczakisaskingforthe prosecutionofPresidentDonaldJ.Trumpforsedition against
       the United States ofAm erïca.
       Jacek Kazm ierczak isasking forthe prosecution ofPresidentDonald J.Trum p forsedition against
       the United States ofAm erica by possibly being involved with hisfriend Larry Silverstein in the
       destruction ofthe W .
                           T.C.byTherm ite on 9/11/2001.

VI.    JacekKazmierczak isaskingforthe prosecutionofPresidentDonaldJ.Trumpforseditionagainst
       the United States ofAmerica by possibly being involved with The Carlyle Group in the destruction
       ofthe W .T.C.by Therm ite on 9/11/2001..
VII.   Jacek Kazmierczak is asking for$1.5 Billion dollars in dam ages forhacking ofhis physicalproperty
        (iphone)and organized harassm ent,threats and intim idation.
                                       Congressm an BillPosey
       Jacek Kazmierczak and AE 9/11Truth have been waiting since 5/8/2020 to speak wi th Grace Reid
       and Congressman Posey aboutthe AE 9/1.1.Truth Thermite Repo! 't(Therm ite being used to destroy
       the W .T.C.on 9/11/2001).Jacek Kazm ierczak hascalled Congressman Posey'soffice repeatedly
       and filled outm ultiple requestsforan appointm entvia the w ebsite w ithouta reply.Congressm an
       Posey is involved in sedition againstthe United StatesofAm erica as shown during the attack on
       January 6thon Congresswhere 147 Sedition Republicansincluding Congressm an Posey entered
       the House Cham berafterthe attack and voted notto cer
                                                           -ti
                                                             fy the election resultsforPresident
       Biden and Vice PresidentHarris.
       Jacek Kazm ierczak called Congressman Posey'soffice in 2015 forhelp and Mitchelanswered and
       said 'The congressm an does nothelp people Iike you.''
                                    Relief sought from the Court

       Jacek Kazm ierczak is asking forthe prosecution ofCongressm an Posey forsedition againstthe
       United States ofAm erica.
IV.    Jacek Kazmierczakisaskïngfortheprosecution ofCongressmaiPoseyforobstruction ofjustice.
V.     Jacek Kazmierczak is asking forthe prosecution ofCongressm an Posey forsedition againstthe
       United StatesofAm erica aftervoting notto ratify a Iegitim ate election won by PresidentBiden
       and Vice PresidentHarris.
                     State of Florida and G overnor Rick Scott and Pam Bondi
1.     Pam Bondi's ofr  ice refused to investigate m y attem pted m urdercase when lcalled in 2015 after
       filing a com plaint with RachaelBeam atthe Florida Departm ent ofHealth involving m y m edical
       poisoning via dangerous contraindication.
lI.    Pam Bondiw as respohsible forfixing the election thathad PresidentBush elected Iaterbecom ing
       Florida State Attorney General.Iw asfollowed by GovernorScott's m en and a w om an for2+
       m onths and threatened to drop m y case in Sarasota in 2016 by one ofthem .
                                     Reliefsought from the Court
111.   Jacek Kazm ierczak is asking forthe prosecution ofSenatorScottforseditiol
                                                                               iagainstthe United
       States ofAm erica.
IV.    Jacek Kazm ierczak is asking forthe prosecution ofSenatorScottforhaving m e followed and
       threatened.
V.     Jacek Kazm ierczak is asking forthe prosecution ofPam Bondiforsedition againstthe United
       States ofAm erica.
VI.    Jacek Kazm ierczak is asking forthe prosecution ofPam Bondifordangerous harassmentalong
,      W ithThe Church ofScientology thatincludes attem pted m urder.
VII. JacekKazmierczakisaskingforthe prosecution ofPam Bondiforobstruction ofjustice.
VIII. Jacek Kazmierczak is asking forthe prosecution ofSenatorScottforsedition againstthe
       United StatesofAm erica aftervoting notto ratify a Iegitim ate election won by PresidentBiden
       and Viçe PresidentHarris.
U                                                                                                                                                                                                      V

                             Case 2:21-cv-14088-AMC Document 1 Entered on FLSD Docket 02/12/2021 Page 6 of 6
                                                                                                                                    ' . .. '               nxzF* '           .         .       .. ;                       ''e . .               ''
                                                                                             '                                                                                                                                                   ,
                                                                                                                                                                                                                                                     jj. ,...,.,.. .
                                                                                       '.
                                                                                             .
                                                                                                                                 mk.
                                                                                                                                   O.
                                                                                                                                    -., e,.
                                                                                                                                      S'.
                                                                                                                                        a
                                                                                                                                        .
                                                                                                                                        ' zl,''
                                                                                                                                              7,            .    ,
                                                                                                                                                                                 t ).
                                                                                                                                                                                 , ,           .
                                                                                                                                                                                                                  ..
                                                                                                                                                                                                                          ,..
                                                                                                                                                                                                                                ,                       ;.                                                               .,
                                                                                                                                                                                                                                                                                                      . j.,,,.... ,
                                                                                                                                                                                                                                .                ,                                               .
                                                                                      . ,.            .    .
                                                                                                               ..
                                                                                                                        aw,..wr . ,                    '                                                :         ,
                                                                                                                                                                                                                                                     . .,          ,
                                                                                                                                                                                                                                                                           . '.
                                                                                      )                                                                F0R BOM ESTIC AND INTERNATIONAL l
              ';g.                               7...,< ' '
                                     .- - ,- . ' .
                                                              y......> .                                                                                    puacu
                                                                                                                                                               . ... .
                                                                                                                                                                      gAjujxs uagsu
                                                                                                                                                                               .
                                                                                                                                                                                    gyas
                                                                                                                                                                                       .               . ,                                                .
                                                                      d
                                                                      '


IHENYEDINTERNATIONALLY,                                                                                                                                                                                                                                . ,;
                                                                                                                                                                                                                                                     ,..  .,
                                                                                                                                                                                                                                                          :
    A CWTOMSDECLARATION                                                                                    i
    LABE
      î
        LMAY BE REQUIRED.                                                                                  .
                                                                                                           l            .       *      .
                                                                                                                                                                                                                                                              .
                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                       '
                                                                                                                                                                                                                                                                       ,
                                                                                                                                                                                                                                                                                                         '

                                                                                                      '4'
                                                                                                        )!                                                                                                                                           '
                                                                                                     Jm
                                                                                                      = ..)
                                                                                                          t FROM:eu-snpnl
                                                                                                                        vn,                                                                                           .
        $r-                                                                   .                       i
                                                                                                      .
                                                                                                      ,
                                                                                                       K.;
                                                                                                         ! ...'
                                                                                                         I                    psoxu(u
                                                                                                                                    .p ) ,
                                                                                                                                         + J?e/ e.zA.
                                                                                                                                                    .
                                                                                                                                                    z.5/
                                                                                                 .                          .                                                                              . ,                      ,
                                                                                                     9tr'? -J4.c'm y ) zaavg.
                                                                                                 .i
                                                                                                 lr
                                                                                                  .
                                                                                                  H
                                                                                                  -
                                                                                                  .-zl
                                                                                                     i*
                                                                                                     '              '
                                                                                                                                               r. ' e
                                                                                                                                                    .t(r'yjg(                                                                                             .                                                                   .
'T
)(,
  ..
   'e                .           .
                              . ..
                                                                                      ? )s,
                                                                                       .-
                                                                                          ,
                                                                                         x,
                                                                                           ;
                                                                                           $ 6.ko / +>
                                                                                          .;
                                                                                                                                .
                                                                                                                                                                . ,a,y lp .c                                      .x                                                       ' EE 285351:
                                                                                                     go
                                                                                                      c jj,                                                                                        .
                                                                                                                                                                                                                      %
                                                                                                                                                                     < a .                         Aw .
                                                                                                     1
                                                                                                     k,
                                                                                                      j1:
                                                                                                        t,XX-QT Z' & LX. & Q<.?
                                                                                                        Ii                                                               .
                                                                                                                                                                                                            Q Wt                                                       -

                                                                                                                                                                                                                                                                                     pgxj
                                                                                                                                                                                                                                                                                        xzt
                                                                                                                                                                                                                                                                                      oxr.spxsw
                                                                                                                                                                                                                                                                                             sps
                                                                                                           )                                                                                                                                                               ..   .
                                                                                                 ' ,
                                                                                                 f C
                                                                                                   r
                                                                                                   .                                                                     w                                       ap                                                                          .               I

                                                                                                 f 4l .â                        : &     .              . ..          -. -
                                                                                                                                                                                                        ..     .. ,
                                                                                                  '-';! Upqsl,çpi        kdr:tyj.
                                                                                                                                qct                                                                                    -                                                                                     .
                                                                                                  f
                                                                                                  $1  EE !.IIlr,:'
                                                                                                                 -.
                                                                                                                  ';
                                                                                                                   ..kr
                                                                                                                      ...
                                                                                                                        r. .- . :.'?.-
                                                                                                                                     No.'
                                                                                                                                 . . .
                                                                                                                                         -:
                                                                                                                                          ' ' ,.
                                                                                                                                          :2 ;l s
                                                                                                                                                .
                                                                                                                                                 ... FedB,ra.tl
                                                                                                                                                              ,
                                                                                                                                                                A oy
                                                                                                                                                              '(u'
                                                                                                                                                                    %c .Nb.' smlg
                                                                                                                                                                   ,.
                                                                                                                                                                        ,    .    .,
                                                                                                                                                                                   ;.
                                                                                                                                                                                    '
                                                                                                                                                                                    .
                                                                                                                                                                                     .'
                                                                                                                                                                                      :
                                                                                                                                                                                       efklce,7Ab
                                                                                                                                                                                       !q
                                                                                                                                                                                        y
                                                                                                                                                                                        .. )'  .
                                                                                                                                                                                               y.c
                                                                                                                                                                                                 .
                                                                                                                                                                                                   t
                                                                                                                                                                                                   .No
                                                                                                                                                                                                   :;e
                                                                                                                                                                                                       r   E
                                                                                                                                                                                                           EE
                                                                                                                                                                                                            E
                                                                                                                                                                                                            IJ-
                                                                                                                                                                                                              !2
                                                                                                                                                                                                               '1:br                                                                                 IEEEIit-i:,1,$,
                                                                                                  l
                                                                                                 J6D.,jI :   ,I .  Y
                                                                                                                   .)   .,
                                                                                                                         ,   ..x
                                                                                                                               .      ,
                                                                                                                                      ..
                                                                                                                                       .. ,
                                                                                                                                          .-   .      .. . .
                                                                                                                                                           '
                                                                                                                                                                      .
                                                                                                                                                                       F.;
                                                                                                                                                                         ..à
                                                                                                                                                                           3L
                                                                                                                                                                            .
                                                                                                                                                                   , .... ...3
                                                                                                                                                                             fLa
                                                                                                                                                                               3
                                                                                                                                                                               '
                                                                                                                                                                               .., .'$.   .
                                                                                                                                                                                 .- ' . . - .-.
                                                                                                                                                                                              : t
                                                                                                                                                                                                x    .
                                                                                                                        . .. .              . .    .#
                                                                                                 it!'
                                                                                                    ;'
                                                                                                    I
                                                                                                    1-:
                                                                                                      I'
                                                                                                      j
                                                                                                      1-1
                                                                                                       I
                                                                                                       l,I
                                                                                                        I:;
                                                                                                          -,.;1
                                                                                                          I   .                                                                                                      -                                                                       (MM/9D/YY)
                                                                                                 l
                                                                                                 t=
                                                                                                  Wf
                                                                                                  m l1.leqlr
                                                                                                           le
                                                                                                            !lllll le
                                                                                                                    lslJ/s llluDrqifojlav
                                                                                                                                        lpls
                                                                                                                                           f
                                                                                                                                           llisCJS
                                                                                                                                              l    Jt
                                                                                                                                                    jàh
                                                                                                                                                      n
                                                                                                                                                      llrllr ac
                                                                                                                                                              fx
                                                                                                                                                               bvi
                                                                                                                                                                 Bz plo  r
                                                                                                                                                                         cll
                                                                                                                                                                           r
                                                                                                                                                                           aBlesbc
                                                                                                                                                                                 oo
                                                                                                                                                                                  xo
                                                                                                                                                                                   'fslS
                                                                                                                                                                                       sj
                                                                                                                                                                                        rl;ij
                                                                                                                                                                                            oD
                                                                                                                                                                                             azll
                                                                                                                                                                                                j' .                                                                                                         *
                                                                                                                                                                                                                                                                                                             '
                                                                                                                                                                                                                                                                                                                 l'
                                                                                                                                                                                                                                                                                                                  e'
                                                                                                 != '.
                                                                                                     ' pushasesna
                                                                                                                i!umnecelptsaxlcelfthoxxlsn,tcheckedtnepcstalsexlcew'Ieavqt:eltemlnîheaddressee's
                                                                                                       .                                       .                                                                                                                                                 .

                                                                                                  ix   q .mai
                                                                                                            lrecepfuaerothqrsecur
                                                                                                                                e'ocasonwi           ng-t
                                                                                                                                          thnutaaemptl  codlal cth.ad- e'  ssf
                                                                                                                                                                             cnalureondewer
                                                                                                                                                                                          s                                             Da'
                                                                                                                                                                                                                                          eAccept
                                                                                                                                                                                                                                                ou(
                                                                                                                                                                                                                                                  Musoc/v) schadul
                                                                                                                                                                                                                                                                 euoelvery-
                                                                                                                                                                                                                                                                          ri
                                                                                                  ga ' ')Dellvel'yopllons                                            O                    .                                                                        le..a l EaJt
                                                                                                  $=
                                                                                                  %'
                                                                                                   -   .1    E lN os atlr
                                                                                                                        diy Del
                                                                                                                              ive
                                                                                                                                ry (de l
                                                                                                                                       vered nextbus
                                                                                                                                                   ,
                                                                                                                                                     l
                                                                                                                                                     ness day )    '            '
                                                                                                                                                                                                                                                                   q -
                                                                                                                                                                                                                                                                              taoAM
                                                                                                 )à    C
                                                                                                       :'    I
                                                                                                             ZIsunday/l dol
                                                                                                                          idayDel
                                                                                                                                iveryRequlred(additionalfee,whereavallable.n                                                                                                    J4 E7lzNoou
                                                                                                                                                                                                                                                                            .
                                                                                                   =. 'a '',C E
                                                                                                              l 1(,:
                                                                                                                   zc AM o el
                                                                                                                            ive
                                                                                                                              w R equlreujauults
                                                                                                                                               onalfee ereaMaslablew)                                                                                              '
                                                                                                 l
                                                                                                 L=u
                                                                                                   ,,
                                                                                                    = ,         .nefertoUsPs.comeorIncalPostOfflce-f,owb                                                                                Mme ccqpted                                          1c:3f)AM oeliverk.Fee
                                                                                                   m .''
                                                                                                       j'
                                                                                                        l'                                              ravallabili.                                                                                                             .
                                                                                                                                                                                                                                                                                     M
                                                                                                 :
                                                                                                 ïs*.
                                                                                                   uu5IJT0 ..:(guEasspmvn                         pHoss( )                                                                                  .                      ..
                                                                                                                                                                                                                                                                            E!PM $
                                                                                                 (R   j
                                                                                                      f <'#
                                                                                                          :e qAz .
                                                                                                                 œh..'                                                                                                          '       speci
                                                                                                                                                                                                                                            alHandlnxr
                                                                                                                                                                                                                                                     api
                                                                                                                                                                                                                                                       l
                                                                                                                                                                                                                                                       e                                     Sunday/iloldayPreml
                                                                                                 to
                                                                                                  m .jl
                                                                                                      (              rI+/Q .cz m j-
                                                                                                 ?' '
                                                                                                 id T1' 4yw(P> o  < rayccrc .m okpmzs u.                                                                         ow .
                                                                                                                                                                                                                    -                   $                                                $ .
                                                                                                 7<Ptrp.
                                                                                                       i                                           .

                                                                                                       ,
                                                                                                       1  /rJ/ .,r4 oer/.   .               . .
                                                                                                                                                 /                                         ,
                                                                                                                                                                                                                                        weigu
                                                                                                 )<m k
                                                                                                 .
                                                                                                       :
                                                                                                       ,
                                                                                                       ,.
                                                                                                                        / cyte g. Y' / a'
                                                                                                                                        o,o,m s gm js.                                                                                                    .. osatnate Accepta.
                                                                                                                                                                                                                                                                             nceempoyee
                                                                                             '                                                                                                                            .
                                                                                                 ,R',? F r- plp p%cz<
                                                                                                  >- .1 .us
                                                                                                       ,
                                                                                                                        f h>.L 2%
                                                                                                                    ----.      - #.ç
                                                                                                                                   ---.'                                                                                                              '   'bs.             . oz. .
                                                                                                 1= ..i zlp+4(..Aotllwssesoxup                                                                                                          ,             -           ..       .    -                                .
                                                                                        fK :   )                                                                                                                                        oel
                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                          ver
                                                                                                                                                                                                                                            yAuemptluwonv mms                                                              EmI
                                                                                       I.K
                                                                                         m ..'hl .t'l &                    --                                                                                                                                                                                E)AM
                                                                                       lfW .'!
                                                                                             A
                                                                                                  .             u f                                    :    .                    -                                                  .
                                                                                                                                                                                                                                                                                                 .           u pv
                                                                                  (- ';k = j,'L
                                                                                              !w Forpickupq.rUsps-rracklng-,vls.ltUsps-com orcalle0n-222-1B11.
                                                                                    '-
                                                                                             :                                                                                                                                          Del
                                                                                                                                                                                                                                          i
                                                                                                                                                                                                                                          veryMempl(MM/
                                                                                                                                                                                                                                                      DD/YYITl
                                                                                                                                                                                                                                                             me                                                      .
                                                                                                                                                                                                                                                                                                                          Em;
                                                                                  .-- .1p. ...îx $  1c:.x însuranceIncluueu.         .                                                                                                                                                                       u AM
                                                                                                       $
                                                                                                                                                                                                                                                                                                             n pu


ë
)
:
.
t
è
                                                                                                                                                                                                                                                11-.                       B2916                             7 --

                                                                      .           .                    i                                                    .                                                                               :..                             ' ''q.
                                                                                                                                                                                                                                                                                 $.
                                                                                                                                                                                                                                                                                  '$..
                                                                                                                                                                                                                                                                                     r                                    t:r,
                                                                                                                                                                                                                                                                                                                         .,  ',*.
                                                                          .                                                                             .            .             .                                                                                           . .                                             sl
                                                                                                           #Monqy Béçk Guarantee forU.S.destinations only,                                                                              '.
                                                                                                                                                                                                                                                      .                                                              .
                                                                                                                                                                                                                                                                                                                         uuz.
                                                                                                                                                                                                                                                                                                                            a
y
(
ty  .




1)
 ?
 .
 è
 '
 t  t

lI
 i(
  #Il
    IIII
       lIl1
          ll
           IIIl
              I0EP
                 D
                 I
                 :
                 Z
                 1
                 C.
                  J2
                  6u
                   5
                   I
                   #
                   x2
                    1
                    0
                    5
                    1
                    .3
                     25
                     - - .- - -- - - -- - -
                                                                                                                                                                                 V
                                                                                                                                                                                 oR
                                                                                                                                                                                  l
                                                                                                                                                                                  S
                                                                                                                                                                                  oI
                                                                                                                                                                                   J,
                                                                                                                                                                                    UJUls
                                                                                                                                                                                        Tut
                                                                                                                                                                                          p
                                                                                                                                                                                          ups
                                                                                                                                                                                            uj
                                                                                                                                                                                             rsôc
                                                                                                                                                                                                xg
                                                                                                                                                                                                 uj
                                                                                                                                                                                                  x
                                                                                                                                                                                                  Ml(
                                                                                                                                                                                                    i
